FILED
                            NOT FOR PUBLICATION                             FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10555

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00197-GMN

  v.
                                                 MEMORANDUM *
MARIO ALBERTO ALONSO-
MALDONADO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Mario Alberto Alonso-Maldonado appeals from the 46-month sentence

imposed following his guilty-plea conviction for being a deported alien found

unlawfully in the United States, in violation of 8 U.S.C. § 1326. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Alonso-Maldonado contends that his sentence is substantively unreasonable,

in light of the staleness of his prior conviction and his cultural assimilation. Under

the totality of the circumstances, including Alonso-Maldonado’s criminal history

and three previous deportations, the sentence at the bottom of the Guidelines range

is substantively reasonable. See 18 U.S.C. § 3553(a); Gall v. United States, 552

U.S. 38, 51 (2007).

      To the extent Alonso-Maldonado contends that the district court

procedurally erred by failing to provide an adequate explanation for the sentence,

the record belies his contention. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-10555